*905On Appellee’s Motion for Rehearing
By motion for rehearing appellee attacks our-original opinion by thirteen assignments and one alternative assignment.
Appellee says that we were in error in holding that the description of the land in the statement for condemnation was not ambiguous. It says that the call for the beginning point is ambiguous.
It must be borne in mind that we are not called upon to locate appellants’ property but are concerned only with the tract of land condemned. In doing so we must locate that tract by its description contained in the statement for condemnation.
The beginning call set out in our original opinion is here referred to. The beginning point is located as “being on the center line of U. S. Highway 81 (Interstate) at Engineer’s Station 14 plus 24.3 as located by the Texas Highway Department.” This is the surveyed and locative call and the calls stating that the point is in the south property line and also as being in the north right of way line of an abandoned road are “merely intended to point out or lead a person into the region or neighborhood of the” point called for. Stafford v. King, 30 Tex. 257. As such they are merely descriptive and directory and yield to the locative call. Lilley v. Blum, 70 Tex. 704, 6 S.W. 279. Appellee undertakes to move the locative call to the middle of the abandoned county road but does not even suggest that by beginning at some other call in the described 6.706 acre tract that the called for lines will run. to such center line. Moreover the fact that the north right of way line of the abandoned county road was called for makes certain that the existence of the road was known to the locator of the 6.706 acre tract and refutes any intention on his part to go to the center of such road.
Appellee says that the call for the beginning point to be “at a point in the south property line” means appellants’ south property line. If appellee is correct then it is a false call and must be ignored for the reason that the statement for condemnation contains language which clearly points out the true beginning point. Weaver v. Propst, Tex.Civ.App., 28 S.W.2d 872, 876, Er. ref. This called for beginning point is the point from which the description of the tract starts and is the point to which it must return if the field notes are to close.
It is not for us to say why the locator of the tract did not include the approximately .3 of an acre of land in question. However if we should indulge in presumptions, as appellee seemingly would have us do, it may have been that the locator presumed that appellants did not own the area, but be that as it may there is not, in the description, any intent to include the land owned by appellants other than as it is positively described.
Appellee says that the trial court had potential jurisdiction of the subject matter of the suit and therefore acquired, by agreement, jurisdiction of the approximately .3 of an acre of land in question. The trial court acquired jurisdiction of the tract of land before the commissioners and for which they made an award and not of another and larger tract. Authorities cited in the original opinion.
In the alternative appellee says:
“ * * * that, if the Court of Civil Appeals held correctly in dismissing the proceeding as to the 0.3 of an acre of land, then the Court of Civil Appeals erred in reversing and remanding for new trial the proceeding involving the 6.706 acres of land.”
It says that we should have determined “the ratio the 0.3 of an acre of land bore to the entire tract” and having done so we should deduct that amount, $96.66, from the judgment and affirm it for $1,-733.24 as to the 6.706 acre tract. Appellee says that art. 5, Sec. 6, Texas Constitution, Vernon’s Ann.St, and art. 1820, Vernon’s Ann.Civ.St., gives this court jurisdiction to render judgment on the facts. Art. 5, *906Séc. 6, authorizes 'the Legislature to divide the State into districts and to establish courts of civil appeals, and provides that .the decision of said courts shall be conclusive on all questions of fact. Art. 1820 merely declares the provisions of Sec. 6 last mentioned above
Some witnesses valued the tract of land taken by stating their opinion as to its front foot value, others placed a lump sum value on it. We are not able to 'say how the jury arrived at $1,820 as the value of the land taken and we are unable to say that the jury valued the .3 of an acre at $96.66 nor can we say that the jury would have assessed the value of the remainder of the tract taken at $1,733.34 if the .3 of an acre had not been included.
All other assignments are disposed of by our original opinion and appellee’s motion for rehearing is overruled.
Motion overruled.